 NUTRENA MILLS183Nutrena Mills,Division of Cargill,IncorporatedandGeneral Drivers, Dairy Employees and HelpersUnion Local No. 579,affiliatedwith the Interna.tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America. Case30-CA-530June 24, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSOn December19, 1967,Trial Examiner MiltonJanus issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in any unfair labor practices as alleged inthe complaint and recommending that the com-plaint be dismissed in its entirety,as set forth in theattached Trial Examiner's Decision. Thereafter, theGeneral Counsel and the Charging Party filed ex-ceptions to the Decision and supporting briefs. TheRespondent filed an answering brief.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,conclusions,Iand recommenda-tionsof the TrialExaminer.ORDERursuant to Section 10(c) of the National LaborRttionsAct, asamended,theNational LaborRelations Board hereby adopts asitsOrder theRecommendedOrder of the TrialExaminer, andordersthat the complaint herein be,and it herebyis, dismissed in itsentirety.In adopting the Trial Examiner's conclusion that Respondent did notviolate Section 8(a)( I) by stating to its employees that"bargaining startsfrom scratch,"we also rely upon our reasoning and decision inWagner In-dustrial Products Company, Inc.,170 NLRB 1413.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMILTON JANUS, Trial Examiner:A hearing in thisproceeding was held before me on August 9 and10, 1967,at Janesville,Wisconsin,on a complaintissued by the General Counsel against NutrenaMills, Division of Cargill, Incorporated. The chargewas filed on February 24, 1967, and the complaintissued on June 23, 1967. It alleged that the Respon-dent had violated Section 8(a)(1) by threateningcertain employees, and Section 8(a)(3) by refusingto permit three named employees to rescind theirpreviously submitted resignations and by refusing torehire them, because of their support of the Charg-ingUnion. The Respondent's answer denied thecommission of any unfair labor practices. Briefswere filed after the close of the hearing by theGeneralCounsel,Respondent,andChargingUnion.Upon the entire record, and from my observationof the witnesses I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTNutrena Mills, a division of Cargill Incorporated,maintains its principal office at Minneapolis, Min-nesota. It is engaged in the manufacture and dis-tribution of animal feed. It has many installationsand plants throughout the country, among which isthe plant at Janesville,Wisconsin, where the al-leged unfair labor practices occurred. During thepast calendar year, Respondent sold and shippedproducts in interstate commerce valued in excess of$50,000. Respondent admits, and I find, that it isengaged in commerce within the meaning of theAct.II.THE LABOR ORGANIZATION INVOLVEDGeneral Drivers, Dairy Employees and HelpersUnion Local No. 579, affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Background FactsThe Company began operating its newly acquiredfeedmill at Janesville,Wisconsin, in November1966. Feed is mixed at the mill according to variousformulas and is then packed, either loose or in theform of pellets, for sale and delivery to dealers andto large agricultural producers.Duringthe periodinvolved here, from November 1966 to February1967, there were 12 or 13manualemployees, con-sistingof those who worked inthe mill unloading,mixing,packaging, etc., and the truckdrivers, fourin number,who made daily deliveries to customersin the area served by the plant.The truckdrivers were Douglas Clark, WilliamStockton, and two brothers, Thomas and RichardCeslok. Clark, Stockton, and Tom Ceslok are the172 NLRB No. 24 184DECISIONSOF NATIONAL LABOR RELATIONS BOARDthree individuals who, it is alleged,were treated dis-criminatorily in February 1967. They had beenhired in November or December,had completedtheir probationary period by mid-February, andeach had received the customary 10 cents per hourraise thereafter.InJanuary,interest in union representationmanifested itself at the plant,and Clark volun-teered to obtain information about it.He thensigned up a number of employees in Local 579Teamsters,including Stockton and Tom Ceslok,who also helped him in contacting other employees.Based on these authorization cards, the Union filedapetitionforrepresentationon January 24.Thereafter,the Company agreed to a consent elec-tion to be conducted on March 7.The Unionwithdrew its petition after the filing of the chargeherein,and the scheduled election was never held.Cargill'smanager for plant employee relations,headquartered at its main office in Minneapolis, isEdward Winter.'He came to Janesville on Februa-ry 14, to speak to the employees about the Com-pany's benefits program, which had already beenpublicized in the form of an employees'handbook,referred to at the hearing as the yellow book. It isapparent that an incidental benefit which manage-ment hoped to gain from Winter'svisitwas achance to present the Company's views on unionrepresentation.Helbig,themanageroftheJanesville plant,arranged two meetings for the em-ployees-the first on Tuesday afternoon, February14, for the operators and warehousemen employedon the day and night shifts inside the plant,and thesecond,early in the morning of the next day, forthe truckdrivers.Inote that Winter's prepared presentation of theexisting benefits program contained no generalizedattack on unions and conceded the right of em-ployees to self-organization.Nothing that Wintersaid in his prepared talk is alleged to have been inviolation of Section 8(a)( 1). It is only in their spon-taneous answers or comments to employee state-ments or questions that Helbig or Winter are al-leged to have overstepped the bounds of permissi-ble fair comment.After the early morning meeting on Wednesday,February 15, Clark, Stockton,and Tom Ceslok toldHelbig that they were dissatisfied and were quittingeffective at the close of the regular workweek,Friday,February 17. After resigning in haste, theyreconsidered at leisure,and each of them decided,before or during the weekend,that he preferred tocontinue working for the Company.They spoke toHelbig separately about returning, and Helbig toldeach of them that the home office had already beenadvised of their resignations,and that he wouldhave to let them know on Monday whether hewould take them back.On Monday,he told themthat he would not take them back.B.The Alleged Independent Violationsof Section8(a)(1)The complaint,as amplified by specific testimonyatthehearing,allegedviolationsof Section8(a)(I ): (1) by Helbig's threat to Stockton on orabout January 24, that he would be less lenient withhim if the Union got in; (2) by statements of HelbigorWinter at the two employee meetings that theemployees would suffer a loss of benefits,and thatnegotiationswould start at the beginning (ex-pressed in various ways)if the Union got in; and(3)byForemanVan Blaricom threateningStockton,after he had quit,that he would not berehired because of his support of the Union.1.A few days after Helbig learned that theUnion had filed a petition for an election,he spoketo Stockton as the latter was gassing up his truckbefore starting the day's run. Helbig's remarks onthis occasion are the basis for an allegation that hethreatened an employee that he would be lesslenient with him if the Union got in.Stockton was then within his 60-day probationaryperiod,and had already been late for work 18times, including 4 times in the last week when histardiness ranged from 4 minutes to 1 hour and 40minutes.There was not a single week up till then inwhich he had not been late at least once.Other em-ployees were also tardy, but Stockton's record wasgenerally the worst in the plant. (Resp. Exh. 8).Stockton's testimony on his conversation withHelbig is as follows:Iwas just gassing my truck up and Mr.Helbigcome up and said that he wanted to talk to me,he wasn't trying to get me mad or threaten meabout anything but he just wanted to talk to mefor a couple of minutes. He said they knewabout the union business on account of he'dreceived paperwork on it and it had been sentto the wrong place,that it was sent to him anditshouldn'thave been and he'd already for-warded it on. So, then he said,we got to talk-ing there for couple of minutes and he said hefelt they was pretty lenient down there espe-cially, for instance,me, I'd been late 14 timesand I agreed to this and he said maybe we'vebeen too lenient.Isaid this could be, this washis business.So, believe,as far as I can recall,then he said that if we wanted a union in therethat would be all right with him,he wouldn'tfight it,but if the union did come in there'd becontracts made up and everything like this andthat everything would be set up just accordingto contracts and that's just exactly how we'd'Cargill has 240 installations throughout the country,of which morethan 100 employ personnel represented by bargaining agents.It isWinter'sresponsibility to help set up benefits packages for those installations wherethere is no union representation,and to put out explanatory material forthose employees.Bargainingat union-represented plants is handled by thedirector of labor relations, Gilbert Bakeberg Respondent's counsel statedon the recordthat this wasthe first unfair labor practice complaint ever is-sued against Cargill NUTRENA MILLSwork there and that we would more or less justbecome numbers on a time card.I said I real-ized there wouldn't be no 15 or 20 minute cof-fee breaks like there had been in the past byquite a few employees there and he stated thiswas right.That was basically it.There wasn'tno browbeating or anything like that,we justtalked about it for a couple of minutes andthen he said,that was all. I finished with mytruck and then he went back inside.Helbig's testimony is substantially the same ex-cept that he says that he told Stockton that if hewere late any more he would be replaced.IcreditHelbig'srecollection on that point.Helbig thenwent on to say:Idon't know how the subject of the Unioncame up,but I mentioned at that time if theUnion did come into our plant it didn't makean awful lot of difference to me one way or theother, but there'd be a contract and a contractwas binding on both sides and I'm sure thecontract would not tolerate the tardiness whichhe had had in the past.Their testimony indicates that the Union,as wellas Stockton's tardiness,was on Helbig's mind. WereHelbig's remarks calculated to impress Stocktonthat he could continue to come in late if the Unionwas not successful,but that he would have to toethe mark only if the Union came in? It does not ap-pear so to me.Stockton was still in his probationaryperiod,his tardiness record was bad and Helbigwarned him about it. Although he also brought uptheUnion in the same conversation, evenStockton's version is that Helbig said that if the em-ployees wanted a union it was all right with him, hewouldn't fight it.Helbig then went on to say in ef-fect that the relationship between employer andemployeewould be less personal if it weregoverned by a contract under which the work ruleswere less flexible.Ido not perceive in these re-marks an implicit threat that Stockton or other em-ployees would be treated less leniently than beforesimply because the Union became their bargainingagent,and I shall therefore recommend dismissal ofthat allegation of the complaint.22.Tuesday afternoon,February 14, Helbig andWinter met with the inside plant employees, and onWednesday morning,February 15, they met withthe four truckdrivers.At these two meetings Wintermade a presentation to the assembled employees ofthe benefits they were presently getting,as set forthin the Company's yellow handbook.His descriptionand explanation of the Company'sbenefits weredesigned to bring to the employees'attention theCompany's position that its benefits program wasexcellent and had been obtained without union in-tervention.At both meetings there were answers toemployee questions by Helbig and Winter whichrevolve about the theme that in negotiations with a185union,bargaining starts"with a clean sheet ofpaper," "from scratch"or "at the beginning."The Meeting on February 14Christen and Horton, two warehousemen whoworkedtogether on the nightshift, testified for theGeneral Counselon the events of the afternoonmeetings.Theyhad discussedthe Union betweenthemselves(both hadsigned authorization cards)and had decidedto raise certain matters at themeeting.After Winter finishedwith his descriptionof the Company'sexistingbenefitsprogram,Christen askedWinterwhat gaurantee the em-ployeeshad that the Companywould retain thepresent benefits since it had not signedthe yellowhandbook.Winter answeredthat Cargillwas a well-established,reputable Company andthat it hadnever reneged on its establishedbenefits.Hortonasked what the government made anemployer putinto a bargaining contract,towhich Winter an-swered that it was socialsecuritybenefits andsomething else which Hortoncould not recall.Either Christen or Horton then asked how a con-tract with a union was drawn up,and according toChristen, either Helbig or Winter said they startwith a blank pieceof paper,from scratch, theparties negotiate and when an agreement is reachedit has to be acceptableboth to the Company and tothe employees and that isyourcontract.Horton'srecollection on this point is that Helbig first saidsomething about startingfrom scratch,and thatWinter joined in quickly and said they began with aclean sheetof paper.Both Christen and Horton recalled some discus-sion as to whether the present benefits would be in-cludedin a contract,and that either Winter or Hel-big emphasizedthat the matter wouldhave to besettled through negotiations,that there was noguaranteeone way orthe other on what wouldeventually be in the contract.Whoever was theCompany's spokesman(Christenand Horton didnot always agree on who had saidwhat for theCompany)also made an additional point when talk-ing about what benefitshad tobe included in a con-tract,namely,that the Company also had tobenefitfrom the contractand would tryto get as muchfrom it as it could, justas the employeeswould tryto get as muchas they could.Winterand Helbigboth deniedthat they hadused either the phrase "bargaining from scratch"or "a clean sheetof paper"in the meeting with thewarehousemen. I believe that the recollection ofChristenand Horton on this point is the more accu-rate.Theyhad cometo themeeting primed withquestions and would,I think, haveattended closelyto theanswers.Neither had any particular interestof his own to advance in the proceeding.Christenhad alreadyquit voluntarily,whileHorton, who was'Nalco Chemical Company,163 NLRB 68, 71 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDstillemployed at the plant,testified after hearingStockton,Clark,and Ceslok, and thus with fullawareness that the key phrases were potentiallydamaging to theCompany.The Meeting on February 16The four truckdrivers attended this early morningmeeting.Winter made his benefits program presen-tation and answered most of the questions. At onepoint in his remarks, Winter said that it had beenhis experience that one of the reasons employeesgot interested in a union was dissatisfaction withtheir supervisors.Stockton then said that everyoneliked Helbig,and that the reason for their interestin the Union was their low wages.Tom Ceslokasked if Winter could guarantee the drivers a 40-hour week,and Winter said he couldn't, since noone could guaranteethe Companya high enoughsales volume.Therewas also some discussion aboutunion dues,and what the employees could get byinvesting the same amount in someother way.Clark testified that Stockton had said that if theUnion got in they wouldn't settle for less than theyalready had, and that Helbig had responded by say-ing that bargaining would be from scratch.Accord-ing to Clark,Stockton also said that the employeesalready had the benefits set out in the yellow book,to which Helbig replied that these would be thrownout, and the employees wouldn't have them.Stockton's recollection of the meeting is muchmore limited.He remembered that he had an-swered Winter's remark that one of the reasons em-ployeesgot interested in a union was dissatisfactionwith supervisors,and that he had said it wasn't sowith them,itwas just a matter of wages.He also re-called Tom Ceslokasking about a guaranteed 40-hour week, and Winter's answer.That apparentlyexhausted his recollection.He did not testify thatWinter or Helbig had said anything about bargain-ing from scratch or with a clean sheet of paper, orthat either of them had said that the employeeswould lose their present benefits after negotiationsbegan or ended.Tom Ceslokhad been in the hearing room whenStockton and Clark testified,and his independentrecollection of what had been said then seems tohave been affected by what he had heard Clark say.He testified that Helbig had said that when youwent union,you had to negotiate a contract andyou started from scratch. As was also true of Clark,Ceslok's statement,received in evidence for im-peachment purposes,does not refer to Helbig orWinterusingeitherdisputedphrase.Cesloktestifiedon direct examination by the GeneralCounsel that Helbig had said the Union couldn't doanything else for them,they already had all thatthey could get. On cross-examination,Ceslok saidthatHelbig had said there were two sides tobenefits, and if the Union came in, it would have tobe negotiated.He did not recall any conversation atthat point to the effect that existing benefits wouldbe taken away.The testimony of Helbig and Winter on theFebruary 15 meeting is that Stockton had said atone point that the employees were satisfied with theexisting benefits package,and if the Union got inthey wouldgo on and talk about wages.Winter(not Helbig)then said in effect that it might be so,but when you negotiate,you start with a clean sheetof paper,both sides have to agree, and that is whatcollective bargaining is all about.Winter and Hel-big denied that either of them had said that the ex-isting benefits would be lost if the Union got in.To summarize,Clark and Ceslok testified thatHelbig said bargaining would be from scratch if theUnion got in, while Helbig and Winter said that itwas the latter who had used the phrase"clean sheetof paper"to explain the process of negotiations. Ifind it unnecessary to decide which of these twophrases was actually used since I consider thempracticallysynonymous.There is also Clark's testimony that Helbig saidthat the employees would not have the benefits setout in the yellow book if the Union got in, and thetestimony of Ceslok that Helbig said that the Unioncouldn't do anything for them-theyalready had allthat they could get.Imistrust their recollections onthese points.First,Ido not believe that Helbig, theplant manager,would have been so positive on amatter of union bargaining since my impressionfrom his demeanor and his testimony is that he wasgenerally unwilling to take an initiative in what wasto him a new and strange area.Ido not believe, as amatter of fact,that Helbig said much of anything atthe two employee meetings except on questionsspecifically relating to the practice prevailing at theplant,deferring on all other matters to Winter, theman from the home office.Second, I consider it sig-nificant that Stockton,who did all or most of thetalking for the drivers,should have had no recollec-tion of Winter or Helbig threatening the loss ofpresent benefits. Finally, I suspect that Clark andCeslok have attributed to Helbig statements neveractually spoken but which seemed to them to be arough approximation of the Company'spositionthat-itwould not concede that the existing level ofbenefits is the floorfromwhichnegotiationsproceed.There remains for determination the questionwhether the statement by either of the companyrepresentatives that negotiations begin from scratchor with a clean sheet of paper was violative of Sec-tion 8(a)(1). I have found that at both meetingsone of the company representatives,most probablyWinter,used the phrase about bargaining fromscratch or its equivalent.The contexts in which itwas used were slightly different.At the earliermeeting it was in answer to the unsophisticatedquestion of how an employer and a union go aboutdrawing up a contract.Considering the form of thequestion,the expression"bargaining from scratch"together with the rest of the answer, seems to me a NUTRENA MILLS187colloquial expression equivalent to a refusal to pre-dict or guarantee the results of the negotiations. Inits actual setting,neither the key phrase nor the fullanswer strikes me as implying that existing benefitswould be withdrawn as a precondition to negotia-tions.At the meeting the next morning,one of thecompany representatives,most probably Winter,said that bargaining would be from scratch, in an-swering Stockton's comment that if the Union gotin, they wouldn't settle for less than they alreadyhad (Clark's version)or that when you went union,you had to negotiate a contract and you startedfrom scratch(Ceslok's version).Mechanically con-strued,the phrase implies that by starting fromscratch in negotiating a contract,allpresentbenefits are first eliminated.But to say that that isthe only, or the necessary,implication is to disre-gard what employees in like circumstances wouldreasonably understand the tenor of the exchange tobe.Winter would not be understood as saying, itseems to me,that present benefits would first bewithdrawn,but only that they would be thrown intothe pot with the Union'sproposals and the Com-pany's counterproposals,and that what emergedwould have to be satisfactory to both parties.Employees realistically recognize that unions donot come to the bargaining table expecting to settlefor the existing level of wages and working condi-tions, and Stockton's assertion that the employeeswanted a higher hourly rate in addition to the exist-ing fringe benefits aptly expressed their view ofwhat negotiationswould likelybring.For the Com-pany, however,to accept Stockton'smatter-of-factclaim of what bargaining had to bring would be toexpect of it a degree of restraint which borders onself-sacrifice. Stockton was not tobe put off byWinter's satisfaction over what the Company wasalready providing,andWinter in turn sought totone down his vision of the advantages which mustautomatically flow from a union contract.Ihave considered the casescited bythe GeneralCounsel for his contention that the phrase "bar-gaining from scratch"clearly implies that existingbenefits will be diminished or discontinued if theemployer is forced to negotiate with a union. Someof these cases come close to saying just that, but inmany of them the surrounding facts make explicitthe coercive impact of the employer's remarks.Thus, inFamco, Inc.,158 NLRB 111, 115, the em-ployer coupled his remarks about bargaining fromscratch with the statement that he would not startwith the benefits in the employee handbook, butwould proceed as if this were"a brand new com-pany." InFederal Envelope Company,147 NLRB1030, 1037-41,the employer stressed the certaintyof extended negotiations,and predicted that theemployees would wind up with a contract"like nocontract they had ever seen."InMarsh Supermar-kets, Inc.,140 NLRB 899, 901-902, the employerstated that if the union won the election, the em-ployees would lose some of the benefits whichthey then enjoyed, particularly the existing vaca-tion plan, and it was in that context that he saidbargainingwould start from scratch. See, also,Howell Refining Company,163 NLRB 18;Astronau-ticsCorporationofAmerica,164NLRB 623;RaytheonCompany,160 NLRB 1603;Bauer Weld-ing & Metal Fabricators, Inc.,154 NLRB 954, 962;Winn-Dixie Stores, Inc.,153 NLRB 273, 283. Com-pareTrent Tube Company,147 NLRB 538.In the present case, the use of the phrase "bar-gaining from scratch" was prompted by a questionon the mechanics of negotiating a contract, and byan employee comment which revealed an underly-ing assumption that union representation is con-sistent only with favorable changes in wages,hours,and working conditions.In pointing out, under suchcircumstances,that a union must also bargain aboutexisting conditions,the Company neither assumednor implied that negotiations would be futilebecause its position was already inflexible, or thatthe employees would necessarily lose all of whatthey already enjoyed. I also rely for my conclusionthat Section 8(a)(1) was not violated by any re-marks about bargaining from scratch, on theabsence of accompanying coercive or intimidatingremarks on the consequences of union representa-tion.I shall therefore recommend dismissal of thisallegation of the complaint.3.The complaint alleges in effect that ForemanVan Blaricom threatened Stockton with dischargebecause of his support of the Union, but the onlyevidence on this matter relates to a conversationbetween the two which occurred after Stockton hadvoluntarily quit. Although the complaint could per-haps be interpreted to cover an alleged threat byVan Blaricom that the Company would not rehireor reinstate Stockton for union reasons, theGeneral Counsel's brief does not argue that theevidence on the matter spells out such a violation.Itdoes, however, rely on their conversation ofFebruary 19 as proof of the Company's real reasonfor refusing to rehire or reinstate Stockton. Sincethe recital and resolution of the two conflicting ver-sions of the conversation bear on the alleged viola-tion of Section 8(a)(3) in refusing to rehire or rein-state all three drivers, I will dispose of it in the fol-lowing section of this Decision.C. The Alleged Violation of Section 8(a)(3)When the meeting of Wednesday, February 15,broke up about 8 a.m., the four drivers went to thebreakroom to discuss what had just taken place, in-stead of preparing to start their day's run. Clark,Stockton, and Tom Ceslok were unhappy about themeeting.They suspected that the Company had hadsome devious reason for holding two meetings, andthat it had been able to dissipate the Union'sstrength among the warehousemen.Theywere alsodissatisfied about their wage rate,and there mayalso have been an element of worry that if theUnion lost the coming election they would be 188DECISIONSOF NATIONAL LABOR RELATIONS BOARDforced out. Stockton,in fact,went into Helbig's of-fice at one point and asked Winter if they wouldn'tbe fired after the election,and although Winter an-swered that the Company did not operate that way,theremust have been a residual disquiet amongthem about the role they had played in supportingthe Union's campaign.About this time,Dick Ceslok left the breakroomto go to work.The other three continued theirdiscussion of their grievances and feelings of frus-tration.Tom Cesloksaid they couldn'tmake anymoney there,and he was going to quit.Clark andStockton then agreed that they would quit too. Oneof them pointed out that if they quit then and there,theCompanymight not give them a goodreference,and they then mutually decided not toleave until the end of the week.When Helbig cameinto the breakroom to see what was keeping themfrom starting out on the day's work,they told himthey were quitting as of Friday.He asked them ifthey were sure,and they told him they were.Helbigwent back into his office.Stockton walked in a fewminutes later,and Helbig asked him what hadbrought this on. Stockton replied that it was just alot of little things.At some point,Helbig thankedthem for not quitting on him immediately.It did not take them long to decide that they hadbeen wrong to quit.Clark and Stockton came toHelbig individually on Friday, and asked if theycould have their jobs back,and on Saturday,Ceslok did the same.Helbig told each of them thathe would have to let them know later,that hewould have to call someone on Monday to find outif he should take them back.On Monday, he toldeach of them that he would not rehire or reinstatehim.The same day, Helbig used two of hiswarehousemen who had experience as truckdriversas replacements,and during the same week he alsoused a driveremployed byone of his customers as atemporary replacement. That week he placed ad-vertisements in a newspaper seeking drivers.When Clark called Helbig on Monday afternoon,Helbig told him that he was afraid to hire only oneof them,but if Clark wanted his job back,to returnin a couple of weeks after this thing had blown overand he would talk to him. Clark answered that hewould probably have something else by then.When Stockton called Helbig on Monday,Helbigtold him he either had to take all three drivers backor none,and that he wasn't keen about taking themall back because he could not see anything to keepthem from walking out on him again.Helbig toldhim to look around, and if he had not foundanything in a couple of weeks or so, to call backand he would be glad to talk to him.Helbig told Ceslok when he called Monday thatthe man in Minneapolis had told him it was all rightwith him if Helbig rehired them,but his own per-sonal opinion was that he shouldn't take them backbecause he was afraid they would do the same thingagain.Ceslokcould not recall anything else thatHelbig might have said to him.The General Counsel admits, and the ChargingUnion does not seriously dispute,that the action byClark, Stockton, and Ceslok on February 15 con-stituted a voluntary quit. The fact that they actedconcertedly over dissatisfaction with their wages orworking conditions does not transform their actioninto a work stoppage or strike,since these contem-plate a temporary withholding of services but not apermanent severance of the employment relation-ship.The three drivers intended to quit,announcedthat they were doing so, and did not expect to beable to return to work after Friday, February 17,simply bywithdrawing their resignations. Thus,Helbig was under no obligation to induce them toreturn after they quit,even though he may havebeen secretly pleased that three union supportersshould choose to leave shortly before the scheduledelection.Did the Companyviolate Section8(a)(3)in refusing to allow the drivers to rescind theirresignations, therebycontinuingin effecta situationwhich it had done nothing to provoke?The criticalissue is one of motivation:Why didHelbig refuse toallow the drivers to return to work?The Companyasserts that the principal reasonfor its,refusal was because the three of them hadquitwithout adequate notice.A concomitantreason was its fear that employees who have doneso once mightdo soagain anothertime.Otherreasons which it says inclined it to reject their offerto return were, with respect to Stockton andCeslok,that it regarded them as rather in-adequate-not so unsatisfactory as to justify theirdischarge, but not good enough to extend itself inextricating them from the consequences of theirown hasty action.As for Clark, Helbig regardedhim as a better employee,but not worth takingback at the risk of a possible charge of discrimina-tion againstthe other two.Winter testified that Helbig had told him beforethe meeting that he suspected that the truckdriverswere sympathetic toward the Union;and Stockton'sstatement to that effect at the February 15 meetingcorroborated it. Thus, the Company's knowledge oftheir support of the Union is well established. TheGeneral Counsel characterizes this knowledge asanimosity and distastefor the Union,basing it inpart on his assumption that the allegations of inde-pendent violations of Section 8(a)(1) have beenproven.Two of them,inmy opinion,have notbeen proven-the allegation that Stockton wasthreatened by Helbig in their conversation aboutthe Union and the former's tardiness,and the al-legation that Helbig or Winter threatened em-ployees with a loss of existing benefits,and thatbargainingwould start from scratch if the Uniongot in.The remaining 8(a)(1) allegation has not yetbeen considered,and this is the time for it.It is based on a conversation between Stocktonand Foreman Van Blaricom on Sunday,February19, in which the latter is said to have revealed thatthe Company would not reinstate the three driversbecause they were union supporters.On Friday NUTRENA MILLS189evening,February17, Stockton had gone to VanBlaricom's home to engage in a fewsets of tabletennis.Stockton used the occasion to ask his host ifhe would get his job back,and VanBlaricom saidhe didn'tknow.Sunday afternoon the two againplayed table tennis and went bowling.Stocktonagain used the visit to soundout VanBlaricomabout getting his job back.He said hewanted tocome back even if it meant taking a reduction inpay to doso. Accordingto Stockton, Van Blaricomthen said,"Well, you realizethat you are the threeguys that started this union business,and you knowwe don'twant a union in there,now what wouldyou do if youwas in our shoes." According to VanBlaricom,when Stockton asked himifhe knewwhether he would get his job back,Van Blaricomhad said, "Well, withyour past record,Bill, youknow it's not too good,what wouldyou do if youwere in my shoes."Van Blaricom also testified thatthe next morning he told Helbig thatStockton ap-peared sincere in wanting hisjob back,and that hewould be willing to give him another chance. Hel-big then saidhe didnot feel that he should takeStockton back because of his tardiness,horseplay-ing, and quitting without notice.Ibelieve Van Blaricom isto be credited overStockton.The two were not old friends,likely toexchange confidences.Theirsocializing on Fridayand Sunday was, I feel,largely due to Stockton's at-tempt to enlist Van Blaricom in his effort to get hisold job back,and in this he waspartially successful,sinceVan Blaricom wassufficiently swayed torecommend his rehiring to Helbig.Van Blaricomimpressed me as a cautious person, not one to gooverboardin promising Stockton anything,and notone to reveal to a former employee what his ownsupervisor may have told him in confidence, evenassuming that Helbig had mentioned to him that histrue reason for refusing to rehire Stockton was thelatter's affiliation with the Union.Even though I do not credit Stockton's recollec-tion that Van Blaricom had told him that it was hissupport ofthe Unionwhich made his reinstatementunlikely, the issueof whyHelbig refusedto allowthe threedriversto return must still be decided.In arguingthat the Company was motivated bythe drivers'support ofthe Unionin refusingto rein-state them,the GeneralCounsel alsorelies on Hel-big's remarksto Clark and Stockton on February20 when hetold them hewould not take themback,and on the asserted pretextualnature of theCompany'sclaim that it wasdissatisfiedwithStockton and Ceslok'swork performance and itsclaim that the notice to quit givenby the driverswas inadequate.Helbig toldboth Clark and Stockton separatelyon Monday,February 20, that hewould not, in ef-fect,allow them to rescind their resignations, butthat if theyhad not found anythingin a couple ofweeks to come back after the whole thing hadblown over,and he wouldbe happyto talk to them.Ceslok didnot testify that Helbig had said anythingto him about returning or calling back at any timein the future. The General Counsel urges that Hel-big's remarks were an invitation to return to workfortheCompany after the election, whenpresumably their sympathy for the Union would beunavailing.The remarks are not as unambigous asthe General Counsel would have them. They mayrefer to Helbig's imputed intention to rehire themafter the election,but they may be nothing morethan a courteous and vague reference to the possi-bility that something might be open for them in thefuture.What objective facts there are seem to meto preponderate in favor of the latter interpretation.Helbig did not leave their jobs unfilled. He did whathe could to fill the gap immediately by transferringtwo of his warehousemen to driving and by borrow-ing a driver from a customer.He also placed anewspaper advertisement for drivers,and was ableto hire replacements very soon thereafter.Thus, bythe time the Company was advised of the filing ofthe charge and the withdrawal of the petition, Hel-big had taken action which makes it appear unlike-lythathe ever intended to leave Clark's orStockton's positions open for them,without regardto an election.Icome now to the Company's reasons for refus-ing to reinstate the drivers,which the GeneralCounsel and the Charging Union characterize aspretexts.The first is the Company's claim that it re-garded their notices to quit as inadequate.The em-ployee handbook suggested that 2 weeks'noticeshould be given,whereas the drivers gave only 3days' notice.As might be expected,the practice ofother employees varied widely.One employee hadquit without notice by not showing up for work andnot explaining his absence,while other employeeshave given 2 or more weeks'notice.Helbig might,with reason,overlook a short notice which wasquickly withdrawn,in the case of one employee,and feel differently when three employees do itsimultaneously.The drivers had left Helbig in a hole when theyannounced on Wednesday that they would notwork after Friday, and it is understandable if Helbigfelt no strong desire to help them out of their ownhole. People are sometimes swayed by such anuncharitable notion as a desire to retaliate for thetrouble they have been put to.I think Helbig ex-pressed some such resentment in a more acceptablemanner when he told the drivers that he would nottake them back because they might do the samething again.I consider it quite probable that Helbigwould have felt and acted the same way even if noelection were pending.A great deal of time and effort was expended atthe hearing in supporting or refutingthe Company'sclaim that one of its reasons for refusing to rein-state Stockton and Ceslok was their inadequacies asemployees.Much of this,in retrospect,seems to meto be controversy over subsidiaryissue.Withoutanalysing the testimony in detail,my conclusions onthis matter are that the Company would not, in the 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDimmediate future,have discharged Stockton orCeslok fortardiness,horseplay,or other claimeddeficiencies in their attitudetoward workor in theirperformance.Iam satisfied that Stockton andCeslok were fair,but in no way excellent, em-ployees.Theywere,it seems to me,in the view ofthe Company,good enough to retain,out of inertiaor a disinclination to discharge for minor deficien-cies, but yet not so good as to overbalance theother asserted reasons for not reinstating them.Helbig and the other company people he con-sulted afterFebruary15, were undoubtedly awarethat the pending election,scheduledforearlyMarch,would more likely result in avote of theemployeesagainstrepresentationifClark,Stockton, and Ceslok were not eligible to vote. Butawareness and recognition of what might result ifthese three were not reinstated is not proof that theCompany was motivated,even partially,in therebyrefusing to permit them to rescind their resigna-tions.Ihave found that the Company displayed nohostility to unionism generally or to this Union, andthat it has not otherwise interfered with,restrained,or coerced its employees in the exercise of theirSection 7 rights.The Company did not act un-reasonably by taking into account the manner inwhich the drivers quit,the shortness of their notice,thepossibilityof disruption of its business bysimilar impetuous action,and their future value asemployees,and in then deciding that it did not wantthem back.The General Counsel had a difficultevidentiary problem in attempting to prove that allof these considerations together would not have in-fluenced the Company to reject their applicationsfor reinstatement,and that what actually swung thebalance was the Company's objection to their vot-ing for the Union.Iam not satisfied that theGeneral Counsel has satisfied his burden of provingthat,but for the pending election,the Companywould have allowed the drivers to rescind theirresignations.Finally,the Charging Union argues that the threedrivers"took the action they did"on February 15,in order to protest their wages and working condi-tions,and that the Company discriminatorilyrefused to "retain"them because it was afraid thatsometime in the future they might engage in the ex-ercise of a lawful protected right,that is,"to con-certedly walk off their jobs again in order to protestworking conditions."The argument depends on thestudied ambiguity of the phrases I have set out inquotationmarks.The action of the drivers onFebruary 15was to announce that they werequitting,that is, leaving their employment per-manently.Theymay have done so in order toprotest their wages and working conditions, butthey did not demand that these be improved as theprice for their return. The Company, in fact, wouldhave run the risk of violating the Act if it hadgranted them a raise while an election was pending.The Charging Union then asserts that the Companyrefused to"retain"them(which bears the implica-tion that they had not quit) because it feared thathaving once engaged in concerted action theymight again walk off the job concertedly to protestwages and working conditions.But if Helbig'swords are taken as an accurate reflection of his in-tentions,he meant,as he said,that having oncewalked off the job (by quitting) he was afraid thatthe drivers might again walk off their jobs (byquitting).In refusing to reinstate them,Helbigretaliated against them for quitting,and in order tomake it impossible for them ever to quit on himagain.Ido not consider this to be reprisal for en-gaging ina right protected by Section 7 of the Act.Based on the foregoing,Ihold that the GeneralCounsel has failed to establish,by a preponderanceof the proof,that the Respondent refused to rein-state or rehire Stockton,Clark,and Ceslok becauseof their support or sympathy for the ChargingUnion.Ishall, therefore,recommend the dismissalof the complaint in its entirety.CONCLUSIONS OF LAW1.NutrenaMills,Divisionof Cargill,Incor-porated,is engaged in commerce and in activitiesaffecting commerce within the meaning of Section2(6) and (7) of the Act.2.General Drivers,Dairy Employeesand Hel-persUnion Local No. 579, affiliatedwith the Inter-nationalBrotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpersof America,is a labororganization within the meaningof Section 2(5) ofthe Act.The Respondent has not engaged in any unfairlabor practices as alleged in the complaint.RECOMMENDED ORDERIt is hereby recommended that the complaint bedismissedin itsentirety.